ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                              )
                                            )
Rizzani de Eccher (USA), Inc.               )       ASBCA No. 60730-971
                                            )
Under Contract No. W912ER-10-C-0026 )

APPEARANCES FOR THE PETITIONER:                     Jeffrey G. Gilmore, Esq.
                                                    Ildefonso P. Mas, Esq.
                                                    John M. Neary, Esq.
                                                     Akerman LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Pietro Mistretta, Esq.
                                                    James D. Stephens, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                ORDER PURSUANT TO BOARD RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on a 18 March 2016 claim for $19,947,882.08
no later than 30 September 2016. The government has confirmed that a final decision
on the claim will be issued by 30 September 2016. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 30 September 2016.

       This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(f)(5) and 7104.

         Dated: 9 September 2016


                                               ~~···
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


I concur                                         I concur
   ·/\
RICHARD SHACKLEFORD                              DAYID D' ALESSANDRIS
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(S)
of the Armed Services Board of Contract Appeals in ASBCA No. 60730-971, Petition
ofRizzani de Eccher (USA), Inc., rendered in conformance with the Board's Charter.

         Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals